Hall, Justice.
.[Tufts brought trover against Mayer & Glauber to recover a fount and apparatus for making soda-water. It appeared that Tufts had sold the property to W. H. Morgan & Co., taking a note therefor, by which title was reserved until payment was made. The defendants held by purchase from Morgan & Co. The notes of Tufts were not recorded, and the evidence was conflcting as to whether the defendants had notice of the claim when they bought 'or not. There were various estimates on the value of the property, one being as high as $408. The jury found for the plaintiff $340. The defendant moved for a new trial, which the judge refused, on condition that the plaintiff would write off $112 from the verdict, which was done. The defendants excepted.]